UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4557
MARK EARL HENDERSON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-99-214)

                      Submitted: January 31, 2002

                      Decided: February 28, 2002

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C.,
Decatur, Georgia, for Appellant. Charles T. Miller, United States
Attorney, Monica K. Schwartz, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. HENDERSON
                              OPINION

PER CURIAM:

   Mark Earl Henderson was convicted by jury of four charges: first,
conspiracy involvement to manufacture and distribute methamphet-
amine, and to distribute marijuana, in violation of 21 U.S.C.A. § 846
(West 1999 & Supp. 2001); second, money laundering of drug pro-
ceeds, in violation of 18 U.S.C. §§ 2, 1956(a)(1)(A)(i) (1994); third,
possession with intent to distribute methamphetamine, in violation of
18 U.S.C. § 2, 21 U.S.C.A. § 846 (West 1999 & Supp. 2001); and
fourth, possession and carrying a firearm in relation to a conspiracy
to manufacture and distribute methamphetamine, in violation of 18
U.S.C. §§ 2, 924(c)(1) (1994). The indictment on which Henderson
was tried did not allege a drug quantity in either of the drug offenses.

   Henderson was sentenced to a total of 420 months incarceration;
for count one, Henderson received 240 months incarceration; for
count two, 240 months incarceration, with 120 months to run concur-
rent to the sentence imposed for count one, and 120 months to run
consecutive thereto; for count three, 240 months incarceration, con-
current to the sentence imposed in count one; and for count four, 60
months incarceration, to run consecutive to the sentences imposed for
counts one through three. Henderson was also sentenced to three
years of supervised release on each offense, to run concurrently with
one another, and to a $350 special assessment.

   Henderson raises three issues on appeal. First, Henderson chal-
lenges the sufficiency of the evidence used to sustain his drug convic-
tions. A challenge to the sufficiency of the evidence is reviewed to
determine whether, viewing the evidence in the light most favorable
to the Government, substantial evidence exists to support a verdict.
Glasser v. United States, 315 U.S. 60, 80 (1942). Henderson’s chal-
lenge to the forensic evidence is unavailing, as the lay testimony
offered against him was alone sufficient to support his conviction.
United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976).

  Second, Henderson argues his indictment was invalid under
Apprendi v. New Jersey, 530 U.S. 466 (2000). This claim is meritless,
as Henderson was sentenced within the applicable statutory maxi-
                    UNITED STATES v. HENDERSON                      3
mums. United States v. Promise, 255 F.3d 150, 156-57 (4th Cir.
2001), petition for cert. filed, Sept. 20, 2001 (No. 01-6398).

   Third, Henderson argues the district court erred in determining his
sentence, based on its calculation of the drug quantity for which Hen-
derson was liable as relevant conduct, and its determination he
obstructed justice. Our review is for clear error. United States v.
D’anjou, 16 F.3d 604, 614 (4th Cir. 1994); United States v. Puckett,
61 F.3d 1092, 1095 (4th Cir. 1995). These claims are meritless, as the
court’s findings were based on proper factors and supported by the
testimony presented to the court. United States v. Randall, 171 F.3d
195, 211 (4th Cir. 1999); U.S. Sentencing Guidelines Manual § 3C1.1
(1998).

   Accordingly, we affirm Henderson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid the decisional process.

                                                         AFFIRMED